DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 11/13/2020, with respect to the Drawings have been fully considered and are persuasive.  The Objection of the Drawings has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 11/13/2020, with respect to Claim 1 have been fully considered and are persuasive.  The Objection of Claim 1 has been withdrawn. 
Applicant’s arguments, see page 10, filed 11/13/2020, with respect to Claims 4 and 13 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 4 and 13 has been withdrawn. 
Applicant’s arguments, see pages 10-13, filed 11/13/2020, with respect to Claims 1 and 13 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1 and 13 has been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a detection device comprising: 

a correction capacitive element that indicates a correction capacitance value for correcting detected capacitance values detected by the detection units; 
a difference acquisition circuit that acquires a difference value between each of the detected capacitance values and the correction capacitance value; and 
a conversion circuit that converts the difference value into a digital signal, wherein the correction capacitive element, the difference acquisition circuit, and the conversion circuit are formed on the semiconductor circuit, the plurality of detection units include a first detection unit including a first detection laver and a second detection unit including a second detection layer, the first and second detection units being different from each other, and the first detection laver in the first detection unit and the second detection laver in the second detection unit are made of different materials (highlighted for emphasis).  
Claims 2-4, and 6 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-4 and 6 are considered as allowed. 
Regarding Claim 5, the references cited on PTO-892 form, alone or in combination form, fail to disclose a detection device comprising: 
a plurality of detection units each formed on a semiconductor circuit and including a detection layer that includes a material whose capacitance value varying when the material comes into contact with a detection target, a correction capacitive element that indicates a correction capacitance value for correcting detected capacitance values detected by the the correction capacitive element is a variable capacitive element, the correction capacitance value of which is variable, and the detection device further includes a capacitance value setting unit that sets the correction capacitance value in accordance with the difference values obtained by the difference acquisition circuit (highlighted for emphasis).
Claims 7-12 depend upon that of Claim 5, and require all of the limitations of Claim 5, therefore Claims 7-12 are considered as allowed. 
Regarding Claim 13, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method of controlling a detection device including: 
a semiconductor circuit; 
a plurality of detection units each formed on the semiconductor circuit and including a detection layer that includes a material whose capacitance value varying when the material comes into contact with a detection target; 
a correction capacitive element; 
a difference acquisition circuit; and 
a conversion circuit, 
the correction capacitive element, the difference acquisition circuit, and the conversion circuit being formed on the semiconductor circuit, the method of controlling the detection device comprising: 
a step of the difference acquisition circuit acquiring difference values between detected capacitance values detected by the detection units and a correction capacitance value indicated by the correction capacitive element to correct the detected capacitance values; 
a step of the conversion circuit converting the difference values to digital signals; and 
a capacitance value setting step of setting the correction capacitance value in accordance with the difference values obtained by the difference acquisition circuit (highlighted for emphasis).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to sensing/detecting device that sense/detect a detection target based on a change in capacitance, and to a method of controlling the sensing/detecting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858